Exhibit 9: Calculation of earnings per share Calculation of earnings per share in accordance with UK GAAP 15 months ended June 30 2008 £’000 Year ended March 31 2008 £’000 Year ended March 31 2007 £’000 As restated Year ended March 31 2006 £’000 Retained profit/(loss) for the period 1,020 (632) 967 117 Earnings/(loss) per share in pence 8.51 (2.70) 7.18 0.89 Diluted earnings/(loss) per share in pence 4.65 (1.48) 2.59 0.31 Continuing operations Earnings/(loss) per share in pence 8.51 (2.70) 7.18 0.89 Diluted earnings/(loss) per share in pence 4.65 (1.48) 2.59 0.31 Discontinued activities Earnings per share in pence - Diluted earnings per share in pence - The basic earnings/(loss) per ordinary share are calculated based on the weighted average number of shares in issue as at 30 June 2008: 23,575,579(as at March 31 2008: 23,381,507, 2007: 13,474,411, 2006: 13,184,000). The weighted average number of shares in issue is calculated by time-apportioning the shares in issue during the year. The diluted earnings per ordinary share are calculated based on the weighted average number of shares in issue plus the weighted average number of potential ordinary shares, which amounted to 43,164,615 (31 March 2008: 42,713,013, 2007: 37,270,575 2006: 37,184,000): 30 June 2008 No. 31 March 2008 No. As restated 31 March 2007 No. As restated 31 March 2006 No. Weighted average number of ordinary shares for the purposes of basic earnings per share 23,575,579 23,381,507 13,474,411 13,184,000 Effect of dilutive potential ordinary shares: - convertible preference shares 12,000,000 12,000,000 12,000,000 12,000,000 - convertible debt 7,000,000 7,000,000 11,767,671 12,000,000 - share options 589,036 331,506 28,493 - Weighted average number of ordinary shares for the purposes of diluted earnings per share 43,164,615 42,713,013 32,270,575 37,184,000 The convertible preference shares and convertible debt in issue are anti-dilutive where a loss has arisen in the year. In accordance with UK GAAP, anti-dilutive potential shares are not included in the diluted earnings per share calculation.
